 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      ALEJANDRO ONETO-ALONSO,                               Case No. 2:19-cv-00639-JAD-BNW
 7
                             Plaintiff,
 8                                                          ORDER
            v.
 9
      FIRST PRIME MANAGEMENT, INC., et al.,
10
                             Defendants.
11

12

13          This matter is before the court regarding the parties’ selection of an arbitrator. The parties
14   filed a stipulation indicating this case is subject to an arbitration agreement and requesting leave
15   of court to stay the case until October 25, 2019, while the parties decided on an arbitrator. The
16   court approved the parties’ stipulation, but there has not been any subsequent activity in the case.
17   (Order (ECF No. 26).) Accordingly, the parties must meet and confer and file a joint status report
18   by December 17, 2019.
19          IT IS SO ORDERED.
20

21          DATED: December 6, 2019
22

23
                                                           BRENDA WEKSLER
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28
